DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 16 December 2020 is acknowledged. Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the first port of the AWG supplies the second plurality of optical subcarriers to the first transceiver during the second time interval. The specification does not include any details or functionality for subcarriers that transmit the second plurality in the first time interval and the second plurality (again) and fourth plurality in the second time interval. Thus claim 10 appears to contradict parent claim 5, creating ambiguity. Parent claim 5 recites that the first transceiver receives the second plurality of optical subcarriers during the first time interval and receives the fourth plurality of optical subcarriers during the second time interval. The claim has been examined assuming claim 10 was intended to recite the first transceiver receives the fourth plurality of optical subcarriers during the second time interval. 
Claim 11 recites the AWG supplying at least the first one of the third plurality of subcarriers during the first time interval to the second transceiver, and the second one of the plurality of second ports supplies said at least the second one of the fourth plurality of subcarriers during the second time interval to the third transceiver. The specification does not include any details or functionality for subcarriers transmitting the third plurality not only in the second time interval as originally recited in the parent claim, but also in the first time interval, or to transmit the fourth plurality to the third transceiver (i.e. transmit to itself) since the parent claim recites the fourth plurality is transmitted from the third transceiver to the first transceiver. Thus claim 11 appears to contradict parent claim 5, creating ambiguity. Parent claim 5 recites that the first transceiver transmits the first plurality of subcarriers during the first time interval and the third plurality during the second time interval, and receives the second plurality during the first time interval and the fourth plurality during the second time interval. The claim has been examined assuming claim 11 was intended to recite the AWG supplies at least one of the third plurality during the second time interval, and that it supplies at least one of the third plurality of subcarriers during the second time interval. 
Claim 13 has the same issues described for claim 10 above (and reciting the splitter instead of the AWG). Thus claim 13 appears to contradict parent claim 5, creating ambiguity. The claim has been examined assuming claim 10 was intended to recite the first transceiver receives the fourth plurality of optical subcarriers during the second time interval.
Claim 14 has the same issues described for claim 11 above (and reciting the splitter instead of the AWG). Thus claim 14 appears to contradict parent claim 5, creating ambiguity. The claim has been examined assuming claim 14 was intended to recite the splitter supplies at least one of the third plurality during the second time interval, and that it supplies at least one of the third plurality of subcarriers during the second time interval.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) (US Patent Application Publication No. 2013/0170834) in view of Zou (US Patent Application Publication No. 2012/0230693).
Regarding claim 1, Cho discloses a system, comprising: a first transceiver operable to supply a first plurality of optical subcarriers to an optical fiber and to receive a second plurality of optical subcarriers from the optical fiber during a first time interval, and operable to supply a third plurality of optical subcarriers to the optical fiber and receive a fourth plurality of subcarriers from the optical fiber during a second time interval (fig. 5, element 501 as transceiver and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the same wavelength and/or fiber “at the same” time for both upstream and downstream by allotting plural subcarriers per ONU and a TDM time for first downstream and second upstream, and a different TDM time for third downstream and fourth upstream), a number of the first and third pluralities of subcarriers being controllable, and a number of the second and fourth pluralities of subcarriers being controllable (paragraph 0068, “controlling the number of subcarriers for each ONU” for both directions); and a second transceiver operable to supply at least one of the second plurality of subcarriers during the first time interval and at least one of the fourth plurality of subcarriers during the second time interval, the second transceiver operable to receive at least one of the first plurality of subcarriers during the first time interval and at least one of the third plurality of subcarriers during the second time interval (fig. 5, element 504 as transceiver and paragraphs 0067-0072 in light of fig. 3 different or the number of second and fourth subcarriers are different. However, being able to control the number of subcarriers per ONU means that assigning different numbers of subcarriers between ONUs, for both respective directions, is already functionally possible. Zou discloses assigning upstream and downstream subcarriers per ONU based on service type, where high priority service gets preferential use of the subcarriers (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamic bandwidth allocation like that of Zou for the bandwidth allocation in Cho, and assign different number of plural subcarriers, a number for the first and third subcarriers, and a different number for the second and fourth subcarriers, to allow different ONUs to get different service priorities and bandwidth allocations for the bidirectional transmission, based on different corresponding service requirements, e.g. higher priority versus lower priority services, at the same time. 
Regarding claim 2, the combination of Cho and Zou discloses a system in accordance with claim 1, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers (Cho: 
Regarding claim 5, Cho discloses a system, comprising: a first transceiver operable to supply a first plurality of optical subcarriers to an optical fiber and receive a second plurality of optical subcarriers from the optical fiber during a first time interval, and to supply a third plurality of optical subcarriers to the optical fiber and receive a fourth plurality of subcarriers from the optical fiber during a second time interval (fig. 5, element 501 as transceiver and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the same wavelength and/or fiber “at the same” time for both upstream and downstream by allotting plural subcarriers per ONU and using TDM), a number of the first and third pluralities of subcarriers being controllable, and a number of the third and fourth pluralities of subcarriers being controllable (paragraph 0068, “controlling the number of subcarriers for each ONU” for both directions); a second transceiver operable to supply at least a first one of the second plurality of subcarriers during the first time interval and at least a first one of the fourth plurality of subcarriers during the second time interval, the second transceiver operable to receive at least a first one of the first plurality of subcarriers during the first time interval and at least a first one of the third plurality of subcarriers during the second time interval (fig. 5, element 504 as transceiver and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the same wavelength and/or fiber “at the same” time for both upstream and downstream by allotting plural subcarriers per ONU and using TDM); and a third transceiver operable to supply at least a second one of the second plurality of subcarriers during the first time interval and at least a second one of the fourth plurality different or the number of second and fourth subcarriers are different. However, being able to control the number of subcarriers per ONU means that assigning different numbers of subcarriers between ONUs, for both respective directions, is already functionally possible. Zou discloses assigning upstream and downstream subcarriers per ONU based on service type, where high priority service gets preferential use of the subcarriers (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dynamic bandwidth allocation like that of Zou for the bandwidth allocation in Cho, and assign different number of plural subcarriers, a number for the first and third subcarriers, and a different number for the second and fourth subcarriers, to allow different ONUs to get different service priorities and bandwidth allocations for the bidirectional transmission, based on different corresponding service requirements, e.g. higher priority versus lower priority services, at the same time.
Regarding claim 6, the combination of Cho and Zou discloses a system in accordance with claim 5, wherein a sum of a number of the first plurality of subcarriers 
Regarding claim 9, the combination of Cho and Zou discloses a system in accordance with claim 5, further including an arrayed waveguide grating (AWG) (fig. 5, element to the left of the Power Splitter and paragraph 0067) and using WDM (paragraph 0012), but does not specifically disclose the AWG having a first port and a plurality of second ports, wherein the first port is optically coupled to the first transceiver via the optical fiber, a first one of the plurality of second ports is optically coupled to the second transceiver, and a second one of the plurality of second ports is optically coupled to the third transceiver. However, the Office takes official notice that an AWG with a first wavelength multiplexed port and a plurality of demultiplexed wavelength ports is a basic, legacy AWG configuration. Further Cho discloses that the purpose of the additional power splitter after the AWG is for ONUs to share subcarriers (paragraph 0067). Removing the power splitter would mean each ONU can have its own wavelength from an AWG. Thus the claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. One of ordinary skill in the art at the time of the invention could have used an AWG without power splitting to provide each ONU their own wavelength, providing a security advantage where other ONUs do not receive a copy of traffic destined for a target ONU.
 a system in accordance with claim 9, wherein the system is configured such that the first port of the AWG receives the first plurality of optical subcarriers from the first transceiver during the first time interval (fig. 5, element 501 transceiver transmitting to 503, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, using the first downstream TDM time, in light of the ONU-per-wavelength modification described above) and supplies the [fourth] plurality of optical subcarriers to the first transceiver during the second time interval (fig. 5, element 501 transceiver receiving from node 503, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the second upstream TDM time, in light of the ONU-per-wavelength modification described above).
Regarding claim 11, the combination of Cho and Zou discloses a system in accordance with claim 10, wherein the system is configured such that the first one of the plurality of second ports of the AWG supplies said at least the first one of the third plurality of subcarriers during the [second] time interval to the second transceiver (fig. 5, element 501 transceiver transmitting through 503 to 504, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, during the second downstream TDM time, in light of the ONU-per-wavelength modification described above), and the second one of the plurality of second ports supplies said at least the second one of the [third] plurality of subcarriers during the second time interval to the third transceiver (fig. 5, element 501 transceiver transmitting through 503 to 505, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, during the second downstream TDM time, in light of the ONU-per-wavelength modification described above).

Regarding claim 13, the combination of Cho and Zou discloses a system in accordance with claim 12, wherein the system is configured such that the first port of the splitter receives the first plurality of optical subcarriers from the first transceiver during the first time interval (fig. 5, element 501 transceiver transmitting to 503, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, using the first downstream TDM time) and supplies the [fourth] plurality of optical subcarriers to the first transceiver during the second time interval (fig. 5, element 501 transceiver receiving from node 503, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, for ONUs using the second upstream TDM time).
Regarding claim 14, the combination of Cho and Zou discloses a system in accordance with claim 13, wherein the system is configured such that the first one of the plurality of second ports of the splitter supplies said at least the first one of the third plurality of subcarriers during the [second] time interval to the second transceiver (fig. 5, element 501 transceiver transmitting through 503 to 504, and paragraphs 0067-0072 in light of fig. 3 and paragraphs 0057-0058, during the second downstream TDM time), and the second one of the plurality of second ports supplies said at least the second one of the [third] plurality of subcarriers during the second time interval to the third .

Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) (US Patent Application Publication No. 2013/0170834) in view of Zou (US Patent Application Publication No. 2012/0230693), as applied to claim 1 above, and further in view of Chung et al. (“Chung”) (US Patent Application Publication No. 2013/0051804).
Regarding claim 3, the combination of Cho and Zou discloses a system in accordance with claim 1, but does not disclose that a frequency of one of the first plurality of optical subcarriers is the same as a frequency of the one of the fourth plurality of subcarriers. However, Cho discloses using different carrier wavelength bands, C-band for upstream and L-band for downstream (fig. 4 and paragraphs 0060-0061), and discloses 128 subcarriers in each direction per wavelength (paragraph 0068). Further, one of ordinary skill in the art would recognize that conventional optical OFDM modulation involves inputting data, modulating the data onto subcarriers, converting to analog signals and optically modulating a carrier wavelength with the analog signals, creating the optical OFDM signal. Chung’s is cited in general as an example of this (fig. 1 and paragraphs 0041-0046). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same OFDM modulation and demodulation apparatus for both the upstream and the downstream wavelengths, resulting in the subcarriers having the same 
Regarding claim 7, the combination of Cho and Zou discloses a system in accordance with claim 5, but does not disclose a frequency of one of the first plurality of optical subcarriers is the same as a frequency of the one of the fourth plurality of subcarriers. However, Cho discloses using different carrier wavelength bands, C-band for upstream and L-band for downstream (fig. 4 and paragraphs 0060-0061), and discloses 128 subcarriers in each direction per wavelength (paragraph 0068). Further, one of ordinary skill in the art would recognize that conventional optical OFDM modulation involves inputting data, modulating the data onto subcarriers, converting to analog signals and optically modulating a carrier wavelength with the analog signals, creating the optical OFDM signal. Chung’s is cited in general as an example of this (fig. 1 and paragraphs 0041-0046). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same OFDM modulation and demodulation apparatus for both the upstream and the downstream wavelengths, resulting in the subcarriers having the same frequencies, carried by different carrier wavelengths, as this would provide the benefit of single equipment sourcing for the transmitter and receiver hardware for both directions.

Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”) (US Patent Application Publication No. 2013/0170834) in view of Zou (US Patent Application Publication No. 2012/0230693), as applied to claim 1 above, and .
Regarding claim 4, the combination of Cho and Zou discloses a system in accordance with claim 1, but does not disclose that each subcarrier in each of the first plurality of subcarriers, each of the second plurality of subcarriers, and each of the third plurality of subcarriers is a Nyquist subcarrier. However, both Cho and Zou are using OFDM (Cho: paragraph 0067, Zou: paragraph 0067), and Cho suggests 128 subcarriers (paragraph 0068). Kim discloses that a Nyquist-WDM superchannel has the benefit of sinc-profile Nyquist subcarriers (i.e., rectangular spectral profiles), eliminating crosstalk, and that DSP-based OFDM can generate subcarriers in an OFDM band that also have a sinc-profile spectra like Nyquest-WDM superchannel, and is compatible with a 128 subcarrier count (paragraphs 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use DSP-based OFDM like that of Kim for the subcarriers of the combination, to achieve the rectangular spectral profiles that eliminate, or at least make negligible, crosstalk. 
Regarding claim 8, the combination of Cho and Zou discloses a system in accordance with claim 5, but does not disclose that each subcarrier in each of the first plurality of subcarriers, each of the second plurality of subcarriers, and each of the third plurality of subcarriers is a Nyquist subcarrier. However, both Cho and Zou are using OFDM (Cho: paragraph 0067, Zou: paragraph 0067), and Cho suggests 128 subcarriers (paragraph 0068). Kim discloses that a Nyquist-WDM superchannel has the benefit of sinc-profile Nyquist subcarriers (i.e., rectangular spectral profiles), eliminating crosstalk, and that DSP-based OFDM can generate subcarriers in an OFDM band that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, and claim 5 and 6, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 28 of copending Application No. 16/578008 (“reference”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference anticipate the present claims.

Present claim 1 is anticipated by claim 27 of the reference as follows - compare reference letters:
Present claim
Reference claim
[A] 1. A system, comprising: a first transceiver operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and to receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and operable to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval]

[D] and receive a fourth plurality of subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of subcarriers being different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers being different from a number of the fourth plurality of subcarriers; 

[F] and a second transceiver operable to supply at least one of the second plurality of subcarriers during the first time interval 

[G] and at least one of the fourth plurality of subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least one of the first plurality of subcarriers during the first time interval 

[I] and at least one of the third plurality of subcarriers during the second time interval.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 



[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.
2. A system in accordance with claim 1, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
[A] 5. A system, comprising: a first transceiver operable to supply a first plurality of optical subcarriers to an optical fiber [during a first time interval]

[B] and receive a second plurality of optical subcarriers from the optical fiber during [the] first time interval, 

[C] and to supply a third plurality of optical subcarriers to the optical fiber [during a second time interval] 

[D] and receive a fourth plurality of subcarriers from the optical fiber during [the] second time interval, 

[E] a number of the first plurality of subcarriers being different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers being different from a number of the fourth plurality of subcarriers; 

[F] a second transceiver operable to supply at least a first one of the second plurality of subcarriers during the first time interval 

[G] and at least a first one of the fourth plurality of subcarriers during the second time interval, 

[H] the second transceiver operable to receive at least a first one of the first plurality of subcarriers during the first time interval 

[I] and at least a first one of the third plurality of subcarriers during the second time interval; 

[J] and a third transceiver operable to supply at least a second one of the second plurality of subcarriers during the first time interval 

[K] and at least a second one of the fourth plurality of subcarriers during the second time interval, 

[L] the third transceiver operable to receive at least a second one of the first plurality of subcarriers during the first time interval 

[M] and at least a second one of the third plurality of subcarriers during the second time interval.
[A] 27. A method, comprising: supplying, from a first transceiver, a first plurality of optical subcarriers to an optical fiber during a first time interval; 

[H] receiving, in a second transceiver, a first one of the first plurality of subcarriers during the first time interval, 

[L] and receiving, in a third transceiver, a second one of the first plurality of subcarriers during the first time interval; 

[F] supplying, from the second transceiver, at least a first one of a second plurality of subcarriers to the optical fiber during the first time interval, 

[J] and supplying, from the third transceiver, at least a second one of the second plurality of subcarriers to the optical fiber during the first time interval;

[B] receiving, in the first transceiver, the second plurality of optical subcarriers from the optical fiber during the first time interval; 

[C] supplying, from the first transceiver, a third plurality of optical subcarriers to the optical fiber during a second time interval; 

[I] receiving, in the second transceiver, a first one of the third plurality of subcarriers during the second time interval, 

[M] and receiving, in the third transceiver, a second one of the third plurality of subcarriers during the second time interval; 

[G] supplying, from the second transceiver, at least a first one of a fourth plurality of subcarriers to the optical fiber during the second time interval, 

[K] and supplying, from the third transceiver, at least a second one of the fourth plurality of subcarriers to the optical fiber during the second time interval; 

[D] and receiving, in the first transceiver, the fourth plurality of optical subcarriers from the optical fiber during the second time interval; 

[E] wherein a number of the first plurality of subcarriers is different from a number of the third plurality of subcarriers, and a number of the second plurality of subcarriers is different from a number of the fourth plurality of subcarriers.
6. A system in accordance with claim 5, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.
28. A method in accordance with claim 27, wherein a sum of a number of the first plurality of subcarriers and a number of the second plurality of subcarriers is equal to a sum of the third plurality of subcarriers and a number of the fourth plurality of subcarriers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN M CORS/Primary Examiner, Art Unit 2636